DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. (US PGPub No. 2009/0031083 A1), hereinafter referred to as WILLIS, in view of Panidis et al. (US Patent No, 9,875,162 B1), hereinafter referred to as PANIDIS.

Consider Claim 1, 
WILLIS teaches a method of operating a host communicating with a memory system including a journal area and a data area (WILLIS, e.g., Fig 1:42/44; ¶0071+, describes use of journal disks (44) and disks (42) which are considered analogous to the claimed journal area and data area.), the method comprising: 
determining to update old data stored in the memory system (WILLIS, e.g., Fig 5:100; ¶0085, describes receiving a write requests.); 
transferring, to the memory system, a write command for writing journal data and meta journal data for updating the old data to the journal area (WILLIS, e.g., Fig 5:160; ¶0085); and 
transferring, to the memory system, a write command for writing new data corresponding to the journal data to the data area in response to a write completion of the meta journal data and the journal data received from the memory system (WILLIS, e.g., Fig 5:170; ¶0085).
WILLIS further discloses that the journal data and metadata are paired (WILLIS, e.g., Fig 4:65) and the metadata contains information to identify a WRITE DATA event (WILLIS, e.g., ¶0083), but fails to expressly describe wherein each of the meta journal data and the journal data includes a descriptor identifier (ID) indicating the same write transaction. PANIDIS describes systems and methods for protecting storage with journaling and is considered analogous prior art.  PANIDIS does teach describe wherein each of the meta journal data and the journal data includes a descriptor identifier (ID) indicating the same write transaction (PANIDIS, e.g., Col 10:18, write transaction includes one or more identifiers; Fig 2:200, illustrates ID used for data and metadata.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of WILLIS with the ID of PANIDIS because it is an alternative way of pairing data and metadata with the obvious benefit of decoupling their storage such that they may be stored in separate areas and tracked independently.

Consider Claim 2, 
The system of WILLIS and PANIDIS, as combined, further teaches controlling the memory system to invalidate old data, in response to the write completion of the new data received from the memory system (WILLIS, e.g., ¶0048, upon completion of FLUSH, updating status fields to allow re-use of journal location; Fig 5:180, perform actual write of new data to storage and then update data structures (i.e., in response to write completion).).  
	The system of WILLIS and PANIDIS, as combined, fail to describe invalidating  the old data stored in the data area after the new data is stored.  The examiner takes official notice of the fact that invalidation of stale or old data is notoriously well-known in the art.  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to invalidate old or stale data because it is extremely common and provides the immediate and obvious benefit of improving storage efficiency.

Consider Claim 3, 
The system of WILLIS and PANIDIS, as combined, further teaches : 
detecting a sudden power-off of the memory system (WILLIS, e.g., Fig 7; ¶0088, conduct recovery process after loss of power.); 
reading meta journal data and journal data stored in the journal area (WILLIS, e.g., Fig 7:310;¶0089-0090, read journal data/metadata.); and 
controlling the memory system to recover a write operation before the sudden power-off based on the meta journal data and the journal data (WILLIS, e.g., Fig 7:320+; ¶0090, recover write operations based on journal data and metadata.).

Consider Claim 4, 
The system of WILLIS and PANIDIS, as combined, teaches the method of claim 3, above, which includes the use of an ID (PANIDIS, e.g., Fig 2), but fails to describe wherein the controlling the memory system to recover the write operation before the sudden power-off based on the meta journal data and the journal data includes comparing the descriptor ID of the meta journal data with the descriptor ID of the journal data, and controlling the memory system to write the journal data of the journal area to the data area when the descriptor ID of the meta journal data is the same as the descriptor ID of the journal data.  WILLIS does describe the re-use of journal entry slots via an update of status fields provided in the header information (WILLIS, e.g., ¶0048) without describing any update to the memory of the actual journal entry for the old data which creates a potential to read stale data.  The examiner takes official notice of the fact that identifiers can be used to associate related elements.  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to update the system of WILLIS and PANIDIS, as combined, to compare the descriptor ID of the meta journal data with the descriptor ID of the journal data, and control the memory system to write the journal data of the journal area to the data area when the descriptor ID of the meta journal data is the same as the descriptor ID of the journal data because it is a common and ordinary manner of confirming associations and has the added benefit of avoiding a commitment of stale/old data.

Consider Claim 5, 
WILLIS teaches a method of operating a host communicating with a memory system including a journal area and a data area, the method comprising: 
detecting a sudden power-off of the memory system (WILLIS, e.g., Fig 7; ¶0088, conduct recovery process after loss of power.); 
reading meta journal data and journal data stored in the journal area (WILLIS, e.g., Fig 7:310;¶0089-0090, read journal data/metadata.); and 
controlling the memory system to recover a write operation before the sudden power-off based on the meta journal data and the journal data (WILLIS, e.g., Fig 7:320+; ¶0090, recover write operations based on journal data and metadata.).
WILLIS discloses that the journal data and metadata are paired (WILLIS, e.g., Fig 4:65) and the metadata contains information to identify a WRITE DATA event (WILLIS, e.g., ¶0083), but fails to expressly describe wherein each of the meta journal data and the journal data includes a descriptor identifier (ID) that identifies a transaction including corresponding data. PANIDIS describes systems and methods for protecting storage with journaling and is considered analogous prior art.  PANIDIS does teach describe wherein each of the meta journal data and the journal data includes a descriptor identifier (ID) that identifies a transaction including corresponding data (PANIDIS, e.g., Col 10:18, write transaction includes one or more identifiers; Fig 2:200, illustrates ID used for data and metadata.).  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of WILLIS with the ID of PANIDIS because it is an alternative way of pairing data and metadata with the obvious benefit of decoupling their storage such that they may be stored in separate areas and tracked independently.

Consider Claim 6, 
The system of WILLIS and PANIDIS, as combined, teaches the method of claim 5, above, which includes the use of an ID (PANIDIS, e.g., Fig 2), but fails to describe wherein the controlling of the memory system to recover the write operation before the sudden power-off, based on the meta journal data and the journal data comprises determining whether the descriptor ID of the meta journal data and the descriptor ID of the journal data are identical to each other.  WILLIS does describe the re-use of journal entry slots via an update of status fields provided in the header information (WILLIS, e.g., ¶0048) without describing any update to the memory of the actual journal entry for the old data which creates a potential to read stale data.  The examiner takes official notice of the fact that identifiers can be used to associate related elements.  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to update the system of WILLIS and PANIDIS, as combined, to control the memory system to recover the write operation before the sudden power-off, based on the meta journal data and the journal data comprising determining whether the descriptor ID of the meta journal data and the descriptor ID of the journal data are identical to each other because it is a common and ordinary manner of confirming associations and has the added benefit of avoiding a commitment of stale/old data.

Consider Claim 7, 
The system of WILLIS and PANIDIS, as modified, further teaches wherein the controlling of the memory system to recover the write operation before the sudden power-off, based on the meta journal data and the journal data further comprises controlling the memory system to write the journal data of the journal area to the data area (WILLIS, e.g., Fig 5:180, execute actual write in response to a cache management algorithm triggering event.), in response to a determination that the descriptor ID of the meta journal data and the descriptor ID of the journal data are identical to each other (The modifications and rationale described in Claim 6, above, require matching descriptor IDs to proceed.).

Consider Claim 8, 
The system of WILLIS and PANIDIS, as modified, teaches the method of claim 6, above, and additionally teaches what may be considered an invalidation of a journal entry (WILLIS, e.g., ¶0048, upon completion of FLUSH, updating status fields to allow re-use of journal location; Fig 5:180, perform actual write of new data to storage and then update data structures (i.e., in response to write completion).). However, the system of WILLIS and PANIDIS, as modified, fails to describe wherein the controlling of the memory system to recover the write operation before the sudden power-off, based on the meta journal data and the journal data further comprises controlling the memory system to delete or invalidate the meta journal data and the journal data in the journal area, in response to a determination that the descriptor ID of the meta journal data and the descriptor ID of the journal data are not identical to each other.  The examiner takes official notice of the fact that invalidating/deleting faulty data is notoriously well-known in the art.  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to invalidate journal entries when IDs associated with the entries do not match because it is common to dispose (e.g., delete or invalidate) items which have been determined to be faulty and provides the clear benefit of reducing storage requirements.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WILLIS.

Consider Claim 16, 
WILLIS teaches a system comprising: 
a host (WILLIS, e.g., Fig 1); and 
a memory system coupled to the host and including a controller, and a memory device coupled to the controller and including a journal area and a data area (WILLIS, e.g., Fig 1:40/45), 
wherein the controller is configured to control the memory device to: 
write journal data and meta journal data in the journal area with descriptors (WILLIS, e.g., Fig 4, journal data and metadata are stored with attributes (e.g., descriptors).); 
read the journal data and the meta journal data from the journal area when a sudden power-off is detected (WILLIS, e.g., Fig 7:310;¶0089-0090, read journal data/metadata.).
WILLIS fails to describe determining whether a descriptor of the meta journal data is the same as a descriptor of the journal data; and writing the journal data of the journal area to the data area when it is determined that the descriptor of the meta journal data is the same as the descriptor of the journal data.  WILLIS does describe the re-use of journal entry slots via an update of status fields provided in the header information (WILLIS, e.g., ¶0048) without describing any update to the memory of the actual journal entry for the old data which creates a potential to read stale data.  The examiner takes official notice of the fact that identifiers can be used to associate related elements.  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to update the system of WILLIS to determine whether a descriptor of the meta journal data is the same as a descriptor of the journal data; and write the journal data of the journal area to the data area when it is determined that the descriptor of the meta journal data is the same as the descriptor of the journal data because it is a common and ordinary manner of confirming associations and has the added benefit of avoiding a commitment of stale/old data.

Consider Claim 17, 
The system of WILLIS, as modified, teaches the method of claim 16, above, and additionally teaches what may be considered an invalidation of a journal entry (WILLIS, e.g., ¶0048, upon completion of FLUSH, updating status fields to allow re-use of journal location; Fig 5:180, perform actual write of new data to storage and then update data structures (i.e., in response to write completion).). However, the system of WILLIS, as modified, fails to describe wherein the controller is configured to control the memory device to delete the journal data in the journal area when it is determined that the descriptor of the meta journal data is different from the descriptor of the journal data.  The examiner takes official notice of the fact that invalidating/deleting faulty data is notoriously well-known in the art.  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to invalidate journal entries when IDs associated with the entries do not match because it is common to dispose (e.g., delete or invalidate) items which have been determined to be faulty and provides the clear benefit of reducing storage requirements.

Allowable Subject Matter
Claims 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claims in this case, is the inclusion of the specific journaling detail wherein the i-th parity data is generated based on at least one of the first to (i-1)-th partial data and the i-th partial data, where N is a natural number greater than 1, and i is a natural number greater than or equal to 1 and less than or equal to N, as is now included in independent claim 12, in combination with the other elements recited, which is not found or fairly obviated by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
[A] HWANG et al. (US PGPub No. 2020/0218619) – discloses systems and methods for maintaining userdata, metadata, and journal data area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137